DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 13 of U.S. Patent No. US  10983605.
Current Application # 17204813
US Patent 10983605
1. A system comprising:       a positional reference indicator comprising at least two location beacons coupled to said positional reference indicator in a fixed spaced apart relation, defining a fixed distance;      a hand-held controller comprising absolute orientation sensors, including a gyroscope, a magnetometer, and an accelerometer, said absolute orientation sensors generating sensor signals which vary based upon movement of said hand-held controller, wherein said sensor signals generated by said absolute orientation sensors comprise linear motion, rotation in space said hand-held controller further comprising a radio frequency generator;        a beacon sensing device comprising a camera housed within said hand-held controller, said beacon sensing device generating reference data when positioned to sense said at least two location beacons; and       a processor which receives said sensor signals and said reference data, said processor communicatively coupled to a non-transitory computer readable medium containing computer-executable instructions executable to compute a position and an orientation of said hand-held controller relative to said positional reference indicator, wherein said position and said orientation of said hand-held controller relative to said positional reference indicator comprises a three-dimensional coordinate positional location of said hand-held controller and an absolute orientation of said hand-held controller within two different dimensioned environments comprising a two-dimensional active area and a three-dimensional active 

       a beacon sensing device comprising a camera housed within said hand-held controller, said beacon sensing device generating reference data when positioned to sense said at least two location beacons; and      a processor which receives said sensor signals and said reference data, said processor communicatively coupled to a non-transitory computer readable medium containing computer-executable instructions executable to compute a position and an orientation of said hand-held controller relative to said positional reference indicator, wherein said position and said orientation of said hand-held controller relative to said positional reference indicator comprises a three-dimensional coordinate positional location of said hand-held controller and an absolute orientation of said hand-held controller within two different dimensioned environments comprising a two-dimensional active area and a three-dimensional active 
Claim 10:
The device of claim 1, wherein said hand-held controller comprises a radio frequency generator housed within said hand-held controller.



 	Claim 1 of the present application is disclosed by claims 1 and 10 of US Patent 10983605.
 	
 	Claim 34 of the present application is disclosed by claim 13 of US Patent  10983605.
 	



s 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US  10983605 in view of Mandella et al. (US 2010/0001998 A1).
	As to claim 2, US Patent  10983605 teaches the device as discussed above, but does not explicitly disclose , wherein said at least two location beacons comprise light emitters generating at least one of radioluminescence, photoluminescence, and electroluminescence.
 	However, Mandella et al. teaches wherein said at least two location beacons comprise light emitters generating at least one of radioluminescence, photoluminescence, and electroluminescence ([0131]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US Patent  10983605 such that at least two location beacons comprise light emitters generating at least one of radioluminescence, photoluminescence, and electroluminescence as taught by Mandella et al.  in order to provide distinguishable light sources.
 	Claim 3 of the present application is disclosed by claim 2 of US Patent 10983605. in view of Mandella et al.
 	Claim 4 of the present application is disclosed by claim 3 of US Patent 10983605 in view of Mandella et al.
 	Claim 5 of the present application is disclosed by claim 4 of US Patent 10983605 in view of Mandella et al.
 	Claim 6 of the present application is disclosed by claim 5 of US Patent  10983605 in view of Mandella et al.
 	Claim 7 of the present application is disclosed by claim 6 of US Patent  10983605 in view of Mandella et al.
 	Claim 8 of the present application is disclosed by claim 7 of US Patent  10983605 in view of Mandella et al.

 	Claim 10 of the present application is disclosed by claim 9 of US Patent  10983605 in view of Mandella et al.

Claims 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, and 10 of U.S. Patent No. US  10983605 in view of Mandella et al. (US 2010/0001998 A1) in view of Peretz et al. (US 2018/0329526 A1).
  	As to claim 14, US Patent  10983605 in view of Mandella et al. teaches the device as discussed above, but does not explicitly disclose wherein said hand-held controller comprises a force sensing device housed within said hand-held controller, said force sensing device in operable communication with said capacitively sensible tip.
 	However, Peretz et al. teaches wherein said hand-held controller comprises a force sensing device ([0018]:capacitive force sensor; 216 in Fig. 2) housed within said hand-held controller ([0018]: stylus; 200 in Fig. 2), said force sensing device in operable communication with said capacitively sensible tip ([0018]: the stylus includes a capacitive force sensor that detects force applied to a tip).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US Patent  10983605 in view of Mandella et al. such that said hand-held controller comprises a force sensing device housed within said hand-held controller, said force sensing device in operable communication with said capacitively sensible tip as taught by Peretz et al. in order to transmit a signal indicating the received force level to digitizer.

s 15  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 12 of U.S. Patent No. US  10983605 in view of Mandella et al. (US 2010/0001998 A1) in view of Peretz et al. (US 2018/0329526 A1).
 	Claim 15 of the present application is disclosed by claim 12 of US Patent  10983605 in view of Mandella et al. and Peretz et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al. (US 6,577,299).
 	As to claim 16, Schiller et al. teaches at least one non-transitory computer readable medium containing processor readable code for programming one or more processors (col. 4, lines 40-43; col. 6, lines 38-41) to perform a method comprising:
  	providing a positional reference indicator device (col. 3, lines 23-27: medium spaced apart from the pen which defines the geometrical reference with respect to which the position of the pen (i.e., a location thereon) is determined; col. 4, lines 17-20; col. 11, lines 38-45: reference medium);
  	generating inertial sensor signals by way of causing movement of a hand-held controller (col. 4, lines 13-15: gyroscope sensor measure pen angles; col. 4, lines 40-46; col. 5, lines 19-20; col. 5, lines 48-51: pen acceleration);

  	However, in another embodiment, Schiller et al. teaches detecting with a beacon sensing device at least two location beacons coupled in a fixed spaced apart relation to said positional reference device (1710, 1720 in Fig. 17; col. 11, lines 2-21: In a further embodiment, the camera observes IR signal from beacons 1710 and 1720. Source image on the CCD camera is used to determine azimuth and elevation angles); generating reference data from said beacon sensing device (col. 11, lines 2-21: The light source image on the CCD camera is used to determine azimuth and elevation angles between the point IR sources and the camera. Since the distance between two sources is fixed and known, and the height of the camera is known, the location of the camera can be determined); receiving said reference data (col. 11, lines 2-21: The light source image on the CCD camera is used to determine azimuth and elevation angles between the point IR sources and the camera. Since the distance between two sources is fixed and known, and the height of the camera is known, the location of the camera can be determined. This, together with orientation of the pen, permits computation of the writing tip location); and computing a position and an orientation of said hand-held controller relative to said positional reference indicator device (1710, 1720 in Fig. 17; col. 11, lines 2-21: In a further embodiment, the camera observes IR signal from beacons 1710 and 1720. Source image on the CCD camera is used to determine azimuth and elevation angles).


 	As to claim 17, Schiller et al. teaches the at least one non-transitory computer readable medium of claim 16, wherein said position and said orientation of said hand-held controller relative to said positional reference indicator (col. 3, lines 23-27: medium spaced apart from the pen which defines the geometrical reference with respect to which the position of the pen is determined; col. 4, lines 17-20; col. 4,lines 40-43; col. 5, lines 3-9: determine orientation of pen in writing surface coordinate system; col.8, lines 13-40; col. 11, lines 2-15: computation of the writing tip location; col. 11, lines 38-45: processing between two locations on the reference medium and the pen and determination of angles) comprises a three-dimensional coordinate location (col. 5, lines 26-29: pen coordinate system (x, y, z)) and an absolute orientation of said hand-held controller within a two-dimensional active area (col. 5, lines 6-7:orientation of pen in writing surface coordinate system; col. 5, lines 22-23; col. 5, lines 41-42).

 	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiller et al. (US 6,577,299) in view of Hosenpud et al. (US 2014/0300547 A1).
	As to claim 18, Schiller et al. teaches the at least one non-transitory computer readable medium of claim 17, but does not explicitly disclose wherein said position and said orientation of said hand-held controller relative to said positional reference indicator device comprises a cubic region.

	It would have been obvious to one of ordinary skill in the art to modify the device of Schiller et al. such that said position and said orientation of said hand-held controller relative to said positional reference indicator device comprises a cubic region as taught by Hosenpud et al. in order to interact with a virtual scene.

  	As to claim 19, Schiller et al. in view of Hosenpud et al. teaches the at least one non-transitory computer readable medium of claim 18, wherein said position and said orientation of said hand-held controller relative to said positional reference indicator device comprises a set of vectors (Schiller et al., col. 5, lines 26-55: x-axis is along x-accelerometer, y-axes is along y-accelerometer, and z-axis is along the shaft of pen with positive direction up).

 	As to claim 20, Schiller et al. teaches the at least one non-transitory computer readable medium of claim 19, but does not explicitly disclose wherein said position and said orientation of said hand-held controller relative to said positional reference indicator device comprises a set of rotations. 
 	However, Hosenpud et al. teaches wherein said position and said orientation of said hand-held controller relative to said positional reference indicator device comprises a set of rotations ([0030]:     orientation defines the rotational movement of object. Orientation include yaw, pitch, and roll; [0049-0050]: stylus tracked for orientation). 
	It would have been obvious to one of ordinary skill in the art to modify the device of Schiller et al. such that said position and said orientation of said hand-held controller relative to said positional 


 						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624